Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/527,994 filed 07/31/2019 by Nikhilendra Singh and Timothy Arthur.
Claims 1-13 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1.  Line 5 of claim 1 recites “protected lithium and/or lithium-ion anodes”.  However, it is unclear if the claim requires the lithium or lithium-ion or the combination of lithium and lithium-ion anodes.  Therefore this makes the claim indefinite.  See also line 10.  
Lines 6-7 recites “each lithium or lithium-ion electrode of the library”.  However, this lacks antecedent basis.  Line 5 of claim 1 recites “preparing a library of protected protected lithium and/or lithium-ion anodes”.  So claim 1 notes the library is of protected anodes, and that the anodes may be one of lithium and/or lithium-ion anodes.  Therefore this lacks antecedent basis.
Line 8 recites “on the electrode in a cell”.  However, as noted above there is no previously defined “electrode” instead the claim recites an anode.
Line 9 recites “each protected lithiumor lithium-ion anode”.  However, this lacks antecedent basis.  In contrast line 5 of claim 1 recites “protected lithium and/or lithium-ion anodes”.  
Line 12 recites “the protected lithium or lithium-ion anode”.  However this lacks antecedent basis.  Line 9 recites “each protected lithiumor lithium-ion anode”.  
Line 15 recites the limitation “each wet test cell”.  However, this limitation lacks antecedent basis.  There is no description of a wet test cell in claim 1.  In contrast line 9 recites “preparing a library of test cells” and line 10 recites “a test cell”.  However, the claim does not recite a “wet test cell”.  
Line 16 recites “an SEI formation electrolyte”.  However, this lacks antecedent basis.  In contrast line 3 recites “a library of SEI formation electrolytes” and lines 5-6 recites “each SEI formation n electrolyte”.  Therefore it is not clear if the “an SEI formation electrolyte” in line 16 is the same as the library of SEI formation electrolytes, or each SEI formation electrolytes.  Therefore this is indefinite.
With respect to claim 4.  Claim 4 recites “prior to assembling each wet test cell”.  Claim 4 is dependent upon claim 1.  However, claim 1 does not recite assembling a test 
With respect to claim 10.  Claim 10 is dependent upon claim 11.  Claim 10 recites “at least one lithium salt”.  However claim 11 does not define a “lithium salt”.  Line 4 of claim 11 recites “an active cation salt”, but does not define a “lithium salt”.  Therefore this lacks antecedent basis.  
With respect to claim 11.  Lines 14-15 recites “each active material electrode of the library”.  However line 12 recites “a library of protected active material anodes”.  Therefore this limitation lacks antecedent basis, as the claim recites the active material anodes and not the active material electrodes.  See also line 15 which later states “on the active material electrode”.  
Line 22 of claim 11 recites “each wet test cell”.  However, this lacks antecedent basis.  Line 17 recites “preparing a library of test cells” and line 18 recites “assembling a test cell”.  However, the claim does not refer to the test cells as “wet test cells”.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not explicitly teach or suggest a method for optimizing an artificial SEI transplantation system that includes at least providing a library of SEI formation electrolytes, providing a library of protected anodes, and assembling a test cell that includes at least a wet electrolyte comprising at least 50 ppm water, and then measuring the electrochemical property of the test cells and selecting an SEI formation electrolyte on the basis of the measured electrochemical property.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722